Citation Nr: 1007668	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

2.	Entitlement to an effective date prior to September 10, 
2003, for service connection for the complications of type II 
diabetes mellitus, namely diabetic nephropathy, with arterial 
hypertension; residuals of a myocardial infarction, coronary 
artery disease, status post coronary artery bypass graft; 
erectile dysfunction; special monthly compensation for loss 
of use of a creative organ; carpal tunnel syndrome of the 
left upper extremity; carpal tunnel syndrome of the right 
upper extremity; peripheral neuropathy; of the left lower 
extremity; peripheral neuropathy of the right lower 
extremity.  

3.	Entitlement to an effective date prior to September 10, 
2003, for an award of a total rating by reason of individual 
unemployability due to service connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to June 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the San Juan, the Commonwealth of Puerto Rico 
Department of Veterans Affairs (VA) Regional Office (RO), 
that, in pertinent part, granted service connection for 
diabetes mellitus; diabetic nephropathy, with arterial 
hypertension; the residuals of a myocardial infarction, 
coronary artery disease, status post bypass graft; erectile 
dysfunction; special monthly pension based on loss of use of 
a creative organ; carpal tunnel syndrome of each upper 
extremity; peripheral neuropathy of each lower extremity; and 
a TDIU.  The Veteran appealed the 20 percent rating initially 
assigned for the diabetes mellitus, assigned by rating 
decision dated in December 2004, and the effective date for 
each award, assigned as September 10, 2003 by rating decision 
July 2005.  

The issue of an initial rating in excess of 20 percent for 
diabetes mellitus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.	The Veteran's original claim for service connection for 
type II diabetes mellitus was received on September 10, 2004; 
there are no communications prior to this time which may be 
considered a formal or informal claim.  

2.	The RO established service connection for type II diabetes 
mellitus; diabetic nephropathy, with arterial hypertension; 
residuals of a myocardial infarction, coronary artery 
disease, status post coronary artery bypass graft; erectile 
dysfunction; special monthly compensation for loss of use of 
a creative organ; carpal tunnel syndrome of the left upper 
extremity; carpal tunnel syndrome of the right upper 
extremity; peripheral neuropathy; of the left lower 
extremity; and peripheral neuropathy of the right lower 
extremity effective September 10, 2003, pursuant to the 
earlier effective date provisions for service connection 
grants under liberalizing legislation pursuant to 38 C.F.R. § 
3.114(a)(3).  

3.	The medical evidence of record fails to show that the 
Veteran claimed service connection for type II diabetes 
mellitus; diabetic nephropathy, with arterial hypertension; 
residuals of a myocardial infarction, coronary artery 
disease, status post coronary artery bypass graft; erectile 
dysfunction; special monthly compensation for loss of use of 
a creative organ; carpal tunnel syndrome of the left upper 
extremity; carpal tunnel syndrome of the right upper 
extremity; peripheral neuropathy; of the left lower 
extremity; and peripheral neuropathy of the right lower 
extremity prior to September 10, 2003.  

4.	The Veteran's informal claim for TDIU was received in 
March 2005, and TDIU was granted effective from September 10, 
2003; he did not file a claim for TDIU prior to that date; 
his only service- connected disability prior to that date was 
an appendectomy scar rated zero percent; and prior to that 
date the appendectomy scar was not shown to be of such 
severity as to preclude him from maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than September 
10, 2003 for the grant of service connection for type II 
diabetes mellitus; diabetic nephropathy, with arterial 
hypertension; residuals of a myocardial infarction, coronary 
artery disease, status post coronary artery bypass graft; 
erectile dysfunction; special monthly compensation for loss 
of use of a creative organ; carpal tunnel syndrome of the 
left upper extremity; carpal tunnel syndrome of the right 
upper extremity; peripheral neuropathy; of the left lower 
extremity; and peripheral neuropathy of the right lower 
extremity.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 38 
C.F.R. §§ 3.114, 3.400, 3.816 (2009).  

2.	Prior to September 10, 2003, the schedular requirements 
for TDIU were not met, and a TDIU rating was not warranted; 
an effective date for the award of TDIU prior to that date is 
not warranted.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.15, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the earlier effective date claims decided herein.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a);  38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the effective date for the awards on appeal, as the 
July 2005 rating decision that is on appeal assigned an 
effective date for the awards, statutory notice had served 
its purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  June 
and October 2007 statement of the case (SOC) and supplemental 
SOC provided notice on the "downstream" issue of effective 
dates of awards and readjudicated the matter after the 
Veteran was given the opportunity to respond.  38 U.S.C.A. § 
7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has not alleged that notice on this 
issue was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").  

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Earlier Effective Date for Service Connection

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  

With respect to earlier effective date claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA has issued special regulations to 
implement orders of a United States district court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs.  38 C.F.R. § 3.816 (2008).  See Nehmer v. 
U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 
1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 
2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam Veteran who has a covered herbicide disease.  38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2008).  The term covered 
herbicide diseases includes type II diabetes mellitus.  38 
C.F.R. § 3.816(b)(2)(i) (2008).  This regulation applies to 
claims for disability compensation for the covered herbicide 
disease that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease.  38 C.F.R. § 
3.816(c) (2005).  

Diabetes mellitus, type II, was included as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e), which was 
made effective by VA as of July 9, 2001.  The legislation was 
then made retroactive by the United States Court of Appeals 
for the Federal Circuit back to May 8, 2001.  See Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).  Accordingly, if the Veteran's claim was received 
between May 3, 1989 and May 8, 2001, the effective date must 
be the date of the claim.  Otherwise, the effective date of 
the award will be determined in accordance with § 3.114, 
which addresses effective dates when service connection has 
been granted based on a liberalizing change in the law (i.e. 
the inclusion of type II diabetes mellitus as a disease 
formally associated with exposure to herbicide agents).  

Under 38 C.F.R. § 3.114, an effective date one year prior to 
the date of the Veteran's claim may be awarded when the 
evidence shows that the Veteran met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law or VA issue (May 8, 2001) and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  38 
C.F.R. § 3.114. The eligibility criteria include a diagnosis 
of the claimed disorder.  

The Veteran contends that he is entitled to an effective date 
prior to September 10, 2003, for the award of service 
connection for his type II diabetes mellitus and the 
additional disabilities that have been associated with this 
disorder. The record reflects that he was first diagnosed 
with type II diabetes mellitus in approximately 1998.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p). If a formal claim is received 
within one year of an informal claim, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155.  

The Veteran filed a claim of entitlement to service 
connection for type II diabetes mellitus and associated 
disabilities by means of a VA Form 21-4138 received on 
September 10, 2003.  Prior to this time, there was no 
indication of a request of service connection for diabetes 
mellitus.  Id.  

As referenced above, VA issued regulations creating a 
presumption of service connection for diabetes mellitus, type 
II, effective May 8, 2001.  66 Fed. Reg. 23,166.  Because the 
Veteran did not file his claim on or before May 8, 2001, 
Nehmer is inapplicable to the instant case, and therefore the 
effective date cannot be earlier than the effective date of 
the liberalizing law, May 8, 2001, and cannot be retroactive 
for more than one year from the date of application.  38 
U.S.C.A. § 5110(g) (West 2002); McCay v. Brown, 9 Vet. App. 
183 (1996), aff'd by 106 F.3d 1577 (Fed. Cir. 1997); 38 
C.F.R. § 3.114.  The RO established service connection for 
type II diabetes mellitus with numerous associated 
disabilities, including heart disease, nephropathy, 
neuropathy, carpal tunnel syndrome and erectile dysfunction 
as a disease presumed to be due to exposure to herbicide or 
Agent Orange and established the effective date of the award 
as September 10, 2003 in accord with 38 C.F.R. § 3.114(a)(3).  
See also Liesegang, 312 F.3d 1368.  

The Board acknowledges the Veteran's contention that the 
effective date of his diabetes mellitus service connection 
grant should correspond to the date he was forced to retire 
from employment as a police officer in 1998.  However, no 
claim for service connection for diabetes mellitus was 
received until September 10, 2003, and there are no prior 
documents that can be construed as a claim for service 
connection for type II diabetes mellitus or for any of the 
disabilities for which service connection has been 
established as related thereto.  Prior to this time, the only 
claim for compensation benefits received from the Veteran 
related to the residuals of an appendectomy.  Service 
connection for an appendectomy scar, rated zero percent 
disabling, was granted by the RO in a February 1978 rating 
decision.  Although he was diagnosed with the disease prior 
to May 8, 2001, the effective date of service connection is 
determined by the date he filed his original claim with VA, 
and with application of 38 C.F.R. § 3.114(a)(3), which allows 
an effective date for no more than one year prior to the date 
of receipt of the Veteran's claim.  Accordingly, an effective 
date prior to September 10, 2003 is not warranted.  

Earlier Effective Date for TDIU

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Correspondence from the Veteran received in March 2005 shows 
a claim for TDIU.  The RO ultimately granted TDIU effective 
from September 10 2003, the effective date of the award of 
service connection for diabetes mellitus, with numerous 
associated disabilities.  

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date of the award is the later of the date of 
receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).  

VA will grant a TDIU rating when the evidence shows that the 
Veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, at least one 
disability shall be rated at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).  

The central inquiry is "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

Inasmuch as the claim for TDIU was received in March 2005, 
and no prior claim for TDIU has been identified, under the 
governing regulation (i.e., 3.400(o)(2)) the question before 
the Board is essentially limited to consideration as to 
whether during the year prior to March 2005, the Veteran met 
the legal requirements for TDIU and/or that it was factually 
shown during that year that due to his service connected 
disability the Veteran was precluded from engaging in 
substantially gainful employment.  No other theory of 
entitlement to an earlier effect date authorized by law has 
been alleged by the Veteran or his representative.  

Prior to September 10, 2003 the Veteran's only service 
connected disability was an appendectomy scar, rated zero 
percent disabling.  Thus, the schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a) were not met prior to the 
establishment of service connection for diabetes mellitus and 
associated disabilities in September 2003.  Furthermore, 
there is evidence that the appendectomy scar is shown to have 
been of such nature and severity as to render the Veteran 
incapable of maintaining employment.  


The Board notes that the Veteran claims he should be entitled 
to a TDIU rating effective from the date on he retired from 
his employment as a police officer in 1998.  As noted, 
service connection for the disabilities upon which 
entitlement to the TDIU was based was not established until 
September 10, 2003.  As such, there is no legal authority for 
grant of a TDIU rating from the date sought.  Accordingly, an 
effective date for the award of TDIU prior to September 10, 
2003 is not warranted.  


ORDER

An effective date prior to September 10, 2003, for service 
connection for type II diabetes mellitus, with complications, 
namely diabetic nephropathy, with arterial hypertension; 
residuals of a myocardial infarction, coronary artery 
disease, status post coronary artery bypass graft; erectile 
dysfunction; special monthly compensation for loss of use of 
a creative organ; carpal tunnel syndrome of the left upper 
extremity; carpal tunnel syndrome of the right upper 
extremity; peripheral neuropathy; of the left lower 
extremity; peripheral neuropathy of the right lower extremity 
is denied.  

An effective date prior to September 10, 2003, for an award 
of a total rating by reason of individual unemployability due 
to service connected disabilities (TDIU), is denied.  


REMAND

The Veteran is also claiming an increased initial rating for 
diabetes mellitus.  His representative has pointed out that 
he was last examined for this disability in November 2006 and 
that there are contentions that the disability has worsened 
over the ensuing years.  It is asserted that there is a duty 
to obtain a contemporaneous medical examination.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  In light of the foregoing, the Board finds 
that an additional examination is warranted at this time.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran to be examined by an 
appropriate physician to determine the 
severity of his diabetes mellitus.  The 
Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests or studies must be completed.  
The examiner should note the regimen in 
place for management of the disease, 
including the dosage of insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically 
required regulation of activities 
(e.g., avoidance of strenuous 
occupational and recreational 
activities).  The examiner should note 
whether the diabetes has resulted in 
episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization and/or visits to a 
diabetic care provider, progressive 
loss of weight and strength, and any 
complications that would be compensable 
if separately evaluated.  

2.  The RO should then readjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


